Citation Nr: 1317379	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-04 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION
 
The Veteran had active service from April 1959 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision confirmed and continued a noncompensable disability evaluation for left ear hearing loss and denied service connected for right ear hearing loss.  

In a June 1979 rating action granted service connection for left ear hearing loss, assigning a noncompensable disability evaluation.  Within one year of this determination, the Veteran did not express disagreement with this evaluation, nor was any relevant new and material evidence, medical or lay, physically received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the June 1979 rating action became final.

In June 2012 the Board granted service connection for right ear hearing loss and remanded the issue of left ear hearing loss for additional development.  In an October 2012 rating decision, the RO assigned a noncompensable rating for right ear hearing loss.

The issues of entitlement to service connection for carpal tunnel syndrome in both wrists, which were remanded by the Board in June 2012, were granted by the RO in March 2013.  As such, these issues are not before the Board.  

Subsequent to the most recent RO adjudication, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2012).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  From March 16, 2007 to December 26, 2012, the Veteran had, at best, Level II hearing in the right ear and Level V hearing in the left ear.

2.  From December 27, 2012, the Veteran had Level V hearing in the right ear and Level VI hearing in the left ear


CONCLUSIONS OF LAW

1.  From March 16, 2007 to December 26, 2012, the criteria for a 10 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); §38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).

2.  Effective December 27, 2012, the criteria for a 20 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); §38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

An April 2007 letter provided notice, before the initial unfavorable decision in March 2008, regarding what information and evidence is needed to substantiate his claim for increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  

He also was provided with audiological VA examinations in June 2007 and December 2012.  The Board finds that the VA examination reports are adequate for evaluation purposes because the examiners conducted clinical evaluations, reviewed the Veteran's medical history and records, and described the hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the examiner that conducted the 2012 audiology evaluation specifically addressed the effect of the Veteran's hearing loss on his daily activities and his employment.  Thus, the Board finds that the examination was adequate.

The Veteran has not reported, nor does the record show, that his service-connected hearing loss has worsened in severity since the most recent examination in December 2012.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Compensable Rating Claim

The Veteran asserts, in essence that a compensable rating is warranted for his bilateral hearing loss, and in April 2013 written argument, his representative, Disabled American Veterans, contends that a 10 percent rating is warranted effective March 16, 2007, and a 20 percent rating is warranted effective December 27, 2012; the Board agrees.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak, 21 Vet. App. 447.  VA must also consider whether an extraschedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affect on the Veteran's occupational function and daily activities.  Id. at 454-55.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

A.  Analysis

At a VA audiology examination in June 2007, pure tone threshold levels, in decibels, were as follows:  

HERTZ
500
1000
2000
3000
4000
RIGHT
30
30
50
55
70
LEFT
30
35
60
70
80

Pure tone threshold levels averaged 51 decibels for the right ear and 61 decibels for his left ear.  Speech discrimination testing was 88 percent in the right ear and 72 percent in the left ear.  These results correspond to Level II hearing on the right and Level IV hearing on the left pursuant to Table VI.  These results further correspond to a 10 percent evaluation pursuant to Table VII.  A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is not demonstrated. 

The Board observes that the Veteran has submitted two private audiological treatment records dated April 2007 and May 2009.  In both reports, the private practitioner assigned speech recognition thresholds.  However, it is not clear from the reports whether the Maryland CNC word list was used in these examinations.  Pursuant to 38 C.F.R. § 4.85(a) an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a Maryland CNC test and a puretone audiometry test.  In Savage v. Shinseki, the Court held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary."  Savage, 24 Vet. App. at 260.  While the results of these treatment records are unclear, the Board finds such clarification is not necessary for two reasons.  First, the record contains an adequate examination (the December 2012 VA examination) upon which the Board can rely for adjudication.  Second, discounting these private treatment records is not prejudicial to the Veteran.  The private treatment records show noncompensable levels of hearing and therefore, clarification would not result in a higher level of compensation for the Veteran.

A VA treatment record dated October 2009 includes an audiogram as part of an audiology assessment, conducted by a VA audiologist.  The Veteran reported the functional effects of his hearing problem: embarrassment when meeting new people, frustration when talking to family members, difficulty hearing whispers, difficulty when visiting friends or relatives, difficulty listening to TV or radio, limits or hampers his social life, and causes difficulty in a restaurant, and sometimes causing arguments with family.  Pure tone threshold levels, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
40
65
65
75
LEFT
45
45
75
80
85

Pure tone threshold levels averaged 61.25 decibels for the right ear and 71.25 decibels for his left ear.  Speech discrimination testing was 100 percent in the right ear and 70 percent in the left ear.  These results correspond to Level II hearing on the right and Level VI hearing on the left pursuant to Table VI.  The results further correspond to a 10 percent evaluation pursuant to Table VII.  A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is not demonstrated.

At the December 2012 VA audiology examination the Veteran reported the functional effects of his hearing problem: difficulty hearing telephone conferences, difficulty listening to TV or radio without a high volume, unable to hear certain frequencies.  The examiner stated occupational effects might include trouble communicating verbally in noisy environments, have difficulty in environments that rely on non-face-to-face communication equipment (speakers, intercoms, etc.), and difficulty with any jobs that require attention to high-frequency sounds (like beeps or pings of medical monitoring equipment).  He opined that the Veteran's hearing loss would not be a barrier to a wide range of employment settings, and that he could function well in many occupational settings.  Pure tone threshold levels, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
40
35
55
65
75
LEFT
40
45
65
80
85

Pure tone threshold levels averaged 58 decibels for the right ear and 69 decibels for his left ear.  Speech discrimination testing was 72 percent in the right ear and 74 percent in the left ear.  These results correspond to Level V hearing on the right and Level VI hearing on the left pursuant to Table VI.  The results further correspond to a 20 percent evaluation pursuant to Table VII.  A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is not demonstrated.

As discussed above, in Martinak, the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, both the October 2009 VA treatment record and December 2012 VA examination report contain a detailed description of the Veteran's subjective complaints, functional effects, and occupational effects.  Thus, the Board finds that the examinations were adequate. 

Based on the foregoing, the Board agrees with the Veteran that his bilateral hearing loss warrants a 10 percent schedular rating from March 16, 2007 to December 26, 2012, and a 20 percent schedular rating from December 27, 2012.  The evidence does not warrant a rating in excess of 20 percent.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's hearing loss disability is productive of decreased hearing acuity and this manifestation is contemplated in the respective applicable rating criteria.  In making this determination, the Board is cognizant of the holding of Martinak, 21 Vet. App. 447.  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the October 2009 audiology assessment and December 2012 evaluation contain a detailed description of the Veteran's subjective complaints, as indicated above.  The December 2012 examiner found possible occupational effects in certain environments, but opined that the Veteran's disability would allow him to function in a wide range of occupations.  Both audiologists found an effect on daily activities, including difficulty in conversation, difficulty hearing TV and radio, and difficulty in noisy environments.  While the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.  

The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's hearing loss, the question of entitlement to a TDIU is not raised.


ORDER

Effective March 16, 2007, a 10 percent rating, but no higher, for bilateral hearing loss is granted subject to the law and regulations governing the payment of VA monetary benefits.

Effective December 27, 2012, a 20 percent rating, but no higher, for bilateral hearing loss is granted subject to the law and regulations governing the payment of VA monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


